Citation Nr: 0823616	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  04-17 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hypertension secondary 
to service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1964 
to August 1968.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in December 2006.  This matter was 
originally on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDING OF FACT

The veteran's hypertension is not related to service-
connected PTSD.


CONCLUSION OF LAW

The veteran's hypertension is not causally related to 
service-connected PTSD.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007). 

Letters dated in April 2003 and December 2006 fully satisfied 
the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The December 2006 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet 
App. at 120.  

The December 2006 letter also advised the veteran of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).
The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  

The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The veteran was also accorded a VA 
examination in January 2007.  38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

The veteran seeks service connection for his hypertension 
that he contends may be related to his PTSD.  The Board notes 
that service connection for PTSD was granted in a March 2008 
rating decision.

The Board notes that in a December 2006 decision, the Board 
denied service connection for hypertension under the theories 
that it was incurred or aggravated by his military service or 
causally related to service-connected diabetes mellitus.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury pursuant to 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999, 
hereafter "the Court") held that the term "disability", as 
used in 38 U.S.C.A. § 1110, refers to impairment of earning 
capacity and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected disability, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected disability, shall 
be service-connected.  Thus, pursuant to 38 U.S.C.A. § 1110 
and 38 C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability, such veteran shall 
be compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation.

In this case, the appellant clearly has a current disability.  
He has been diagnosed with hypertension.  The remaining 
question, therefore, is whether there is medical evidence of 
a relationship between hypertension and the veteran's 
service-connected PTSD.  However, no medical professional has 
ever related the veteran's hypertension to his PTSD.  The 
January 2007 VA examiner opined that it was less likely as 
not that the veteran's hypertension was on the basis of PTSD 
and noted that there was no documentation in medical 
literature that PTSD gives rise to hypertension with 50 
percent or greater confidence level.  Although invited to do 
so, the veteran has submitted no medical opinion to the 
contrary.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
hypertension as secondary to service-connected PTD, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A.§ 5107(b) 
is not for application.  


ORDER

Entitlement to service connection for hypertension as 
secondary to service-connected PTSD is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


